Citation Nr: 1419232	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastrointestinal disorder (GI), to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1968 September 1970.

This appeal to the Board of Veterans' Appeals  (Board) arose from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, denied the benefit sought on appeal.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing, which was scheduled for June 26, 2013.  In May 2013, however, he withdrew his request for a hearing and requested the Board decide the appeal on the evidence of record.

The Board remanded the case in in August 2013 for additional development.


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) in Washington, DC, completed the additional development directed in the August 2013 remand.

2.  The Veteran's currently diagnosed GI disorder did not have its onset in active, nor is it causally related to active service.

CONCLUSION OF LAW

The requirements for entitlement to service connection for a GI disorder, to include GERD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content- compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c)(e).  The service treatment records, VA outpatient treatment records, and examination reports were obtained and made a part of the claims file.  Further, as earlier noted, the case was remanded for clarification by the examiner who conducted the February 2010 VA examination.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records reflect that, while serving in Vietnam, beginning in May 1969, the Veteran presented with recurrent complaints of GI symptoms, which included constipation and vomiting.  Eventually, in June 1969, he was hospitalized for five days.  A June 1969 entry dated after his inpatient treatment notes further complaints.  Physical examination and the laboratory results were normal.  The impression was gastroenteritis.  The September 1970 Report of Medical Examination For Separation showed a normal abdomen and viscera.

In his July 2009 claim (VA Form 21-4138) and on his Notice of Disagreement, the Veteran asserted that his currently diagnosed GI disorder is the same as that for which he was treated in service, from which he continued to have symptoms.  The medical evidence of record, however, counters the Veteran's lay assertions.

The February 2010 examination noted the Veteran's reported in-service symptoms of nausea, vomiting, diarrhea, and abdominal cramps.  The examiner indicated the diagnosis of acute gastroenteritis shown in service.  The Veteran reported current symptoms of a burning, gnawing pain one to several hours before his evening meal.  He used antacids for relief.

Physical examination revealed no abnormalities.  The examiner diagnosed GERD, and opined that it was not causally related to the acute gastroenteritis for which the Veteran was treated in active service.  The examiner reasoned that almost all service personnel who served in Vietnam had multiple episodes of acute gastroenteritis and that this was the norm.  Further, the Veteran's separation examination report of September 1970 was silent for any GI problems, and there was no medical documentation of a chronic GI condition for the next 30 years.

The Board remanded the case in August 2013 so the examiner could clarify whether the nexus opinion was based solely on the absence of documented medical treatment, see Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007), and whether the Veteran's reported lay history was considered.

The January 2014 examiner specifically noted the Veteran's reported lay history.  The examiner again opined the Veteran's currently diagnosed GERD was not related to the acute gastroenteritis for which he was treated in service in 1969.

The examiner found that the absence of subsequent episodes of treatment in the service records indicated that his acute gastroenteritis was treated properly and resolved without chronic residuals.  The examiner observed that acute gastroenteritis is a catchall term for all GI tract irritation or infections.  Major symptoms include nausea and vomiting, diarrhea, and abdominal cramps.  These symptoms are sometimes also accompanied by fever and overall weakness.  Gastroenteritis typically lasts about three days.  Adults usually recover without problem.  GERD, however, is a chronic condition in which the lower esophageal sphincter allows gastric acids to reflux into the esophagus, causing heartburn, acid indigestion, and possible injury to the esophageal lining.  The examiner noted there is no indication in the service treatment records that the Veteran was treated for GERD.

Concerning the Veteran's reported history, the examiner noted that, due to the close proximity of the affected organs- the stomach/small intestine for acute gastroenteritis and stomach/esophagus for GERD respectively, many patients confuse the symptoms of one condition with the other.  The examiner noted the significance of the absence of a record of continued treatment of chronic  gastroenteritis is significant in that untreated continued, chronic gastroenteritis would almost invariably result in dehydration and death.  As for the Veteran's reports that he had treated his symptoms with over-the-counter medication (OTC) since his separation from active service, the examiner opined that, although it is impossible to determine what specific symptoms the Veteran may have been self-treating at that time without the benefit of medical records, it is unlikely he self-treated chronic gastroenteritis with OTC medications.

The examination reports reflect that the examiner considered the Veteran's reported history and the medical evidence of record in rendering the nexus opinion.  Further, the examiner provided a clear and thorough rationale for the opinion rendered.  Hence, the Board finds the examinations and opinions adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Although the Veteran sincerely believes that his currently diagnosed GERD is the same disorder for which he was treated in service, there is no evidence that he has medical training.  The trained medical examiner's observation on the erroneous comparison of the two disorders by lay patients is evidence of why diagnosing such disorders and opining on their etiology is beyond the training and experience of the average layperson, and the Board so finds.  See Jandreau, 492 F. 3d 1372.  Hence, his opinion is not probative on the issue.  The Board finds further that the examiner's opinion convinces the Board the Veteran's reported post-service symptoms were not related to the acute gastroenteritis for which he was treated in service in 1969.

Finally, the Board notes that as GERD is not a chronic disease under 38 C.F.R. § 3.309(a), service connection solely on the basis of continuity of symptomatology is not warranted here.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)  In any event, such continuity of symptomatology has not been demonstrated.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a GI disability, to include GERD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


